Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S COMMENT
The IDS filed 4-28-22 has been considered with no negative effect on the previous finding of allowability of the pending claims. It is noted that the prior art cited on the 4-28-22 IDS, specifically DE 112014002086 T5, is drawn to "thin film transistors", which is irrelevant to the noted allowable claims, which are drawn to a flow plate for a humidifier. It is also noted that applicant has submitted a machine translation of the '086 reference, which clearly indicates in the English language that the reference is drawn to the aforementioned "thin film transistors". It is also noted that applicant has submitted, along with the translation of DE '086, a German language copy of DE 112014002085 T5, which is apparently drawn to subject matter more relevant to the instantly claimed invention. The DE '085 reference is not cited on the 4-28-22 IDS. Lastly, it is noted that the DE '085 reference is an apparent equivalent document to CN 105143777, which was considered by the undersigned with the IDS filed in the instant application on 3-31-21.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S BUSHEY whose telephone number is (571)272-1153. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.S.B/
5-21-22
						/CHARLES S BUSHEY/                                                                 Primary Examiner, Art Unit 1776